Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 12/2/20.  As directed by the amendment, claims 1, 7, 12, 14, and 19 have been amended and no claims have been added nor cancelled.  As such, claims 1-20 are pending in the instant application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “structures supporting the outer sphere” in claim 7 and claim 14.  The term ‘structure’ being a generic placeholder equivalent to the word means and the function being supporting the outer sphere.  Such structure is disclosed as elements 502 in Fig. 5 for example and the accompanying written portion of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially filling" in claim 1 line 3 and claim 19 line 4 and “substantially fills” in claim 12 line 6 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what qualifies, or does not qualify, as the inner sphere substantially filling the outer sphere.
Claims 2-11, 13-18, and 20 are rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 8-11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyder et al. (2016/0279017) in view of Evans (2010/0010597).
Regarding claim 1, Hyder shows a ball roller assembly (see Fig. 1-7) which includes an outer sphere including a shell and a secondary cavity (see Fig. 1, outer sphere 106, Fig. 2, outer sphere 206, etc., para. 0016, the ball 106 is configured to be filled with a material that changes its thermal state to provide a therapy and thus includes a secondary cavity); and a housing that retains the outer sphere such that the outer sphere is rotatable within the housing (see Fig. 1, housing 108, Fig. 2 housing 208, Fig. 3 housing 308).  Hyder discloses an inner element that includes a changeable thermal state which is disposed within and substantially filling the secondary cavity of the outer sphere to enable thermal 
Regarding claim 6, the modified Hyder device‘s outer surface of the inner sphere contacts an inner surface of the outer sphere (see Hyder para. 0016, “the ball 106 may be filled with a gel, liquid, and/or solid” and thus as it is ‘filled’ this inner element, modified in view of Evans to be a sphere, would contact the inner surface of the outer sphere; see also Evans Fig. 3-4).
Regarding claim 8, the modified Hyder device’s inner sphere is made of or includes a thermally sensitive material having a high specific heat capacity (see Hyder para. 0016-0017).
Regarding claim 9, the modified Hyder device’s thermally sensitive material includes a gel with a changeable thermal state that includes a cooled thermal state (see Hyder para. 0016-0017).
Regarding claim 10, the modified Hyder device’s thermally sensitive material includes a gel with a changeable thermal state that includes a heated thermal state (see Hyder para. 0016-0017).
Regarding claim 11, the modified Hyder device’s thermally sensitive material includes one of the claimed group of material (see Hyder para. 0017, diethylene glycol).
Regarding claim 19, Hyder shows a ball roller assembly (see Fig. 1-7) which includes an inner element constructed from a thermally sensitive material (see para. 0016-0017, “ball 106 may be filled .

Claims 2-5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyder and Evans as applied to claims 1 and 19 above, and further in view of Lee (2015/0272774).

Regarding claim 3, the modified Hyder device’s first portion of the shell includes a first hemisphere and the second portion of the shell includes a second hemisphere (see Lee Fig. 1 and para. 0022, hemispheres 111 & 112).
Regarding claim 4, the modified Hyder device’s outer sphere includes metal (see Hyder para. 0029).
Regarding claim 5, the modified Hyder device’s mechanical connection includes a threaded connection (see Lee para. 0022).
Regarding claim 20, the modified Hyder device’s outer sphere is selectively removable from the housing (see Hyder Fig. 2 and Fig. 3 and para. 0022, threading 314 which allows removable), but is silent as to the inner sphere being removable from the outer sphere; however, Lee teaches a similar device including an embodiment in which the outer sphere shell has first and second portions selectively attached via a mechanical connection (see Lee Fig. 1 and para. 0022, first and second portions 111 & 112 attached via matching threads).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hyder device’s outer shell to be two removably attached parts, as taught by Lee, in order to provide the ability to change/replace/re-heat or cool the inner sphere.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyder and Evans as applied to claim 1 above, and further in view of Holland (2015/0223970).
Regarding claim 7, the modified Hyder device’s housing defines a primary cavity that retains a portion of the outer sphere (see Hyder Fig. 2, primary cavity 210); the housing includes a collar, a handle, and a coupling that enables selective coupling between the collar and the handle (see Hyder Fig. 2, collar 204, handle 202, coupling therebetween; Fig. 3 collar 304, handle 302 and coupling 314); the collar includes a ring having a first end and a second end (see Hyder Fig. 2 showing ring of the collar, first end at the lower end of 204 in this figure, second end being the opposite, see Fig. 3 showing similar collar with the ball extending out of the first end with opposite second end to the collar 304); the first end of the collar defines a circular opening having a diameter that is less than a diameter of the outer sphere such that a portion thereof protrudes from the housing when the outer sphere is positioned in the primary cavity (see Hyder Fig. 2 and 3 for example); the second end of the collar is attachable to the handle (see Hyder Fig. 3 for example); and the handle supports the outer sphere and retains the outer sphere against the circular opening of the first end of collar (see Fig. 3 and para. 0022 for example, complementary threading structure 314).  The modified Hyder device is silent as to the handle including one or more structures protruding from an inner surface of the handle into the primary cavity and supporting the outer sphere; however, Holland teaches a similar device which includes one or more structures protruding from an inner surface of the handle into the primary cavity and supporting the outer sphere (see Holland Fig. 3, structure 28, see para. 0019-0020).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hyder device’s handle to include one or more structures protruding from an inner surface of the handle into the primary cavity and supporting the outer sphere, as taught by Holland, in order to .  

Claims 12-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyder in view of Evans and Lee.
Regarding claim 12, the use of the Hyder device includes changing a thermal state of an inner element (see para. 0016-0017 which discloses an inner element within the outer sphere which is of a material that changes its thermal state for a therapeutic benefit, see para. 0017, 0039 as well for the act of changing the thermal state); positioning the inner element within a secondary cavity of a shell of an outer sphere and substantially filling the secondary cavity (see Fig. 2, outer sphere 206, Fig. 3 outer sphere 306, para. 0016-0017 which discloses an inner element within the outer sphere, thus the outer sphere including a cavity within/defined by its shell, para. 0016 “ball 106 may be filled with a gel, liquid, and/or solid that can be heated or chilled and thereafter resistant to further changes in temperature”, thus the filled gel, liquid, or solid is the inner element and it substantially fills the cavity); placing the outer sphere in a primary cavity of a housing and coupling a collar of the housing to a handle of the housing to retain the outer sphere within the primary cavity of the housing (see Fig. 2 primary cavity 210 of housing 208, Fig. 3 housing 308; see Fig. 2, collar 204, handle 202, Fig. 3 collar 304, handle 302).  Hyder discloses an inner element that includes a changeable thermal state which is disposed within the secondary cavity of the outer sphere to enable thermal transfer from the inner element to the outer sphere (see para. 0016-0017, “ball 106 may be filled with a gel, liquid, and/or solid that can be heated or chilled and thereafter resistant to further changes in temperature”), but Hyder is silent as to the inner element explicitly being a sphere.  However, Evans teaches a similar device which includes an outer sphere and an inner sphere for a thermal massage (see Evans Fig. 3-4, outer sphere 12 and the inner sphere either of 15 or 16, see 0007, 0016, 0018-0019, and 0022 for example).  Thus it would have been 
Regarding claim 13, the modified Hyder method is such that wherein coupling the second portion of the shell of the outer sphere to the first portion of the shell of the outer sphere includes screwing the first and second portions of the outer sphere onto each other (see Lee Fig. 1 and para. 0022, first and second portions 111 & 112 attached via matching threads).
Regarding claim 15, the modified Hyder method is such that wherein placing the inner sphere within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere comprises placing an inner sphere comprising a thermally sensitive material having a high specific heat capacity within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere (see Hyder para. 0016-0017, inner element modified to be an inner sphere in view of Evans).
Regarding claim 16, the modified Hyder method is such that wherein the placing the inner sphere comprising the thermally sensitive material within the secondary cavity of the first portion of the 
Regarding claim 17, the modified Hyder method is such that wherein placing the inner sphere comprising the thermally sensitive material within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere comprises placing an inner sphere containing a gel that can be cooled and can cool the outer sphere within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere (see Hyder para. 0016-0017, inner element modified to be an inner sphere in view of Evans).
Regarding claim 18, the modified Hyder method is such that wherein placing the inner sphere comprising the thermally sensitive material within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere comprises placing an inner sphere containing a gel that can be heated and can heat the outer sphere within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere (see Hyder para. 0016-0017, inner element modified to be an inner sphere in view of Evans).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyder, Evans, and Lee as applied to claim 12 above, and further in view of Holland.
.  

Response to Arguments
Applicant's arguments filed 12/2/20 have been fully considered but they are not persuasive.
Applicant’s argument that neither Hyder nor Evans teaches an inner sphere that substantially fills a secondary cavity of an outer sphere (see pg. 8-9 and 10-11 of the response) is not well-taken.  
Applicant’s argument that Evans teaches a device which includes a metal ball which has an outside diameter substantially smaller than the inside diameter of the plastic ball and thus cannot and does not teach an inner sphere which substantially fills the outer sphere (see pg. 9 and 10-11 of the response) is not well-taken.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Evans was not relied upon for the specific limitation of the inner sphere substantially filling the outer sphere but rather the broad teaching that a thermal therapy device including an inner element which is spherical being located within an outer sphere (see Fig. 3-4 of Evans).  The inner element of Hyder already substantially fills the cavity of the outer sphere per para. 0016 (see discussion above and in the prior art rejections) and the modification in view of Evans involved only explicitly making the inner element to be a sphere.  Thus the combination of Hyder in view of Evans teaches the inner sphere which substantially fills a cavity of the outer sphere.
Applicant’s arguments with respect to claim(s) 7 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Balducci (2015/005683), Bontemps (5,127,395), and Zedaker (2014/0336550) are all related to massage ball/roller devices with thermal transfer therapy as well.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/COLIN W STUART/Primary Examiner, Art Unit 3785